NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ZAMIR GABRIEL ALVAREZ-GOMEZ,                    No.    18-73202
AKA Josei Guema,
                                                Agency No. A095-789-832
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Zamir Gabriel Alvarez-Gomez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order granting respondent’s

motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s ruling on a motion to reconsider. Mohammed v.

Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      In his opening brief, Alvarez-Gomez does not challenge the agency’s

determination that his 1999 conviction constitutes a crime involving moral

turpitude. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      The BIA did not abuse its discretion in granting respondent’s motion to

reconsider, where Alvarez-Gomez’s contention that his 1999 conviction is no

longer a disqualifying conviction for cancellation of removal purposes under an

amendment to California Penal Code § 18.5 is foreclosed by Velasquez-Rios v.

Wilkinson, 988 F.3d 1081, 1089 (9th Cir. 2021) (holding that “California’s

amendment to § 18.5 of the California Penal Code, which retroactively reduces the

maximum misdemeanor sentence to 364 days for purposes of state law, cannot be

applied retroactively for purposes of § 1227(a)(2)(A)(i).”).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                   18-73202